DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Status of Claims
This Office Action is in response to Applicant’s request for continued examination filed 06/09/2022.  Claims 1-2, 5-10, and 13-26 have been determined to be allowable over the prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.


Reasons for Allowance
Claims 1-2, 5-10, and 13-26 are allowable over the prior art of record.  The closest prior art of record is:
Beaurepaire		US-20200081611-A1;
Choi			US-20150149059-A1;
Gogic et al.		US-20170053530-A1;
Inam et al.			US-20180253976-A1;
MacNeille et al.		US-20170301237-A1;
Nguyen			US-20180174449-A1;
Poursartip			US-6621420-B1;
Roberts et al.		US-20120218126-A1; and
Schuller et al.		US-20210078610-A1.
The following is the examiner’s statement for reasons for allowance:
As per Claim 1 
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
	determining, by the ego vehicle, a braking distance for the ego vehicle based upon vehicle external sensors, vehicle internal sensors, vehicle capabilities, or external V2X input, or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	sending, from the ego vehicle to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle . . . and 
	controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  . 
 
As per Claims 2, 4-8
	These claims depend upon claim 1 and are determined to be allowable based on their dependency.

As per Claim 9 
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
	determine, by the ego vehicle, a braking distance for the ego vehicle based upon the vehicle external sensors, the vehicle internal sensors, vehicle capabilities, or external V2X input or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	send, from the one or more wireless transceivers to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle; . . . and
	controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  

As per Claims 10, 13-16
	These claims depend upon claim 9 and are determined to be allowable based on their dependency.

As per Claim 17
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
	means for determining, by the ego vehicle, a braking distance for the ego vehicle based upon vehicle external sensors, vehicle internal sensors, vehicle capabilities, or external V2X input, or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	means for sending, from the ego vehicle to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle . . . and  
	means for controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  

As per Claims 18-21
	These claims depend upon claim 17 and are determined to be allowable based on their dependency.

As per Claim 22 
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
	determine, by the ego vehicle, a braking distance for the ego vehicle based upon vehicle external sensors, vehicle internal sensors, vehicle capabilities, or external V2X input, or a combination thereof, 
	wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle, and by tire pressure for the ego vehicle or tire traction data or a combination thereof; 
	send, from the ego vehicle to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle, a vehicle priority, and a braking distance data element for the ego vehicle . . .  and 
	control the intersection access by the ego vehicle in response to the one or more instructions received from the RSU.  

As per Claims 23-26
	These claims depend upon claim 22 and are determined to be allowable based on their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668